DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, with respect to the rejection of claim 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 7, 9-10, 13-14, 17 and 19 under 35 U.S.C. 102, and those depending therefrom, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 1 has been amended to recite that the engine has a cylinder deactivation mode. Claim 5 fails to further define claim 1 because an engine which has a cylinder deactivation mode is a variable displacement engine.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872).
Regarding claim 1, Rollinger discloses a method of determining valve positions for an engine having an air pressure sensor (70, 94) during a cold test comprising: 
rotating a crankshaft (82) of the engine [0033];
providing either pressurized air or vacuum to the engine [0033];
	cycling a cylinder deactivation mode of the engine between an on condition and an off condition at least once  [0033];

	comparing the pressures with predetermined baseline pressures for crankshaft rotational positions [0033-0035]; and
	indicating valve positions based on the comparison of the pressures with the baseline pressures for crankshaft rotational positions [0033-0035]. 
	Rollinger does not disclose a source of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine. 
	Candelise discloses providing either pressurized air or vacuum to the engine via a source (22, 24) of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine (Col. 1, line 46-59) (Col. 2, lines 7-34). 
	Candelise teaches that by introducing the pressurized air during the latter portion of the expansion stroke, previously unburned hydrocarbons may be burned before they are discharged to the exhaust system (Col. 1, lines 59-63). Candelise teaches that combusting the previously unburned hydrocarbons substantially eliminates the carbon monoxide content of the gases so that greater engine power will be realized (Col. 2, lines 50-54). Candelise also teaches that the pressurized air tends to cool the exhaust valve, which promotes longer valve life (Col. 2, lines 54-56). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the source disclosed by Candelise with the exhaust of the engine disclosed by Rollinger to generate greater engine power and promote longer exhaust valve life. 
	Regarding claim 2, Rollinger further discloses wherein the valve positions are open or closed [0033-0035]. 

	Regarding claim 4, Rollinger further discloses wherein a closed valve position or a stuck valve position is indicated when the measured pressure is different than the baseline pressure at a known crankshaft angle [0033-0035]. 
	Regarding claim 5, Rollinger further discloses wherein the engine is a variable displacement engine [0010-0011, 0014]. 
Regarding claim 9, Rollinger further discloses wherein a revolutions per minute of the engine is 1000 RPM or less [0028] [0030]. 
	Regarding claim 10, Rollinger, as modified by Candelise, discloses the method of claim 1 as discussed above. Rollinger does not disclose a pressurized air source. Candelise discloses a pressurized air source that provides air to an engine at 40 psi or less (Col. 1, line 46-59) (Col. 2, lines 7-34). 
	Candelise teaches that by introducing the pressurized air during the latter portion of the expansion stroke, previously unburned hydrocarbons may be burned before they are discharged to the exhaust system (Col. 1, lines 59-63). Candelise teaches that combusting the previously unburned hydrocarbons substantially eliminates the carbon monoxide content of the gases so that greater engine power will be realized (Col. 2, lines 50-54). Candelise also teaches that the pressurized air tends to cool the exhaust valve, which promotes longer valve life (Col. 2, lines 54-56). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the source providing pressure to the engine at 40 psi or less disclosed by Candelise with the exhaust of the engine disclosed by Rollinger for the reasons specified in reference to claim 1 above.

Regarding claim 22, Rollinger further discloses wherein measuring intake or exhaust pressures as a function of crankshaft rotational position includes measuring pressures while the cylinder deactivation mode is off and the baseline pressures for crankshaft rotational positions are baseline pressures for the cylinder deactivation mode being off [0030-0031] [0033-0035]. 
Regarding claim 22, Rollinger further discloses wherein measuring intake or exhaust pressures as a function of crankshaft rotational position includes measuring pressures while the cylinder deactivation mode is on and the baseline pressures for crankshaft rotational positions are baseline pressures for the cylinder deactivation mode being on [0030-0031] [0033-0035]. 
Regarding claim 24, Rollinger further discloses indicating which valves among a plurality of valves of the engine are either open or closed [0033-0035]. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) and further in view of Nutt (US Patent Number 1,722,821).
Regarding claim 6, Rollinger, as modified by Candelise, discloses the method of claim 1 as discussed above, wherein Rollinger further discloses the step of indicating the valve positions includes indicating open or closed positions of one of the intake and exhaust valves [0033-0035]. Rollinger does not disclose each cylinder of the engine has 2 intake valves and 2 exhaust valves. 
Nutt discloses an engine wherein each cylinder of the engine has 2 intake valves and 2 exhaust valves [Page 1, line 100-Page 2, line 38]. Nutt teaches that such multiple valve equipment is conducive to a greater motor efficiency and a more rapid and better distribution of both the incoming and the spent fuel or gas when compared to engines with a single intake and exhaust valve [Page 1, lines 5-13]. 
. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) and further in view of Reinbold (US Patent Number 6,161,384).
Regarding claim 7, Rollinger, as modified by Candelise, discloses the method of claim 1 as discussed above but does not disclose wherein a pressurized air source is operatively connected to an electronic throttle body and the method comprises supplying pressurized air from the pressurized air source to the electronic throttle body. 
Reinbold discloses a pressurized air source (18) operatively connected to an electronic throttle body (38) and supplying pressurized air from the pressurized air source to the electronic throttle body (as shown in Figure 1). 
Reinbold teaches that the throttle lowers the compressor discharge pressure to the pressure needed at the engine intake depending on the throttle position (Col. 7, lines 26-37). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine disclosed by Rollinger supply pressurized air from the pressurized air source to an electronic throttle body as disclosed by Reinbold because the electronic throttle body can be used to modulate the air pressure needed at the engine intake. 
Claim(s) 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) and further in view of Aoyama (US Patent Number 5,184,581).

Aoyama teaches that large overlaps between the timing of the intake and exhaust valves are desirable to achieve the maximum engine power output, but such large overlaps tend to deteriorate engine performance at lower engine speeds. Aoyama proposes providing maximum overlap only at a wide open throttle condition to prevent deterioration in engine performance (Col. 1, lines 10-22). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate the engine disclosed by Rollinger in a maximum valve overlap condition when the engine is operated at wide open throttle because this combination would achieve the maximum power output without a deterioration in engine performance during the test. 
Regarding claim 13, Rollinger discloses a method of determining a condition of a component of an engine having air pressure sensor (70, 94) during a cold test comprising: 
providing either pressurized air or vacuum to the engine [0033];
rotating a crankshaft (82) of the engine [0033];
	measuring pressures (70 or 94) with the pressure sensor as a function of crankshaft rotational position [0029, as shown in Figures 2 or 4] [0033-0035];
	comparing the pressures with predetermined baseline pressures for crankshaft rotational positions [0033-0035]; and
	indicating a condition of the component based on the comparison of the pressures with the baseline pressures for crankshaft rotational positions [0033-0035]. 

	Candelise discloses providing either pressurized air or vacuum to the engine via a source (22, 24) of pressurized air or vacuum, the source being connected to either a throttle body or an exhaust of the engine (Col. 1, line 46-59) (Col. 2, lines 7-34). 
	Candelise teaches that by introducing the pressurized air during the latter portion of the expansion stroke, previously unburned hydrocarbons may be burned before they are discharged to the exhaust system (Col. 1, lines 59-63). Candelise teaches that combusting the previously unburned hydrocarbons substantially eliminates the carbon monoxide content of the gases so that greater engine power will be realized (Col. 2, lines 50-54). Candelise also teaches that the pressurized air tends to cool the exhaust valve, which promotes longer valve life (Col. 2, lines 54-56). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the source disclosed by Candelise with the exhaust of the engine disclosed by Rollinger to generate greater engine power and promote longer exhaust valve life. 
Aoyama teaches that large overlaps between the timing of the intake and exhaust valves are desirable to achieve the maximum engine power output, but such large overlaps tend to deteriorate engine performance at lower engine speeds. Aoyama proposes providing maximum overlap only at a wide open throttle condition to prevent deterioration in engine performance (Col. 1, lines 10-22). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate the engine disclosed by Rollinger in a maximum valve overlap condition when the engine is operated at wide open throttle because this combination 
	Regarding claim 14, Rollinger further discloses wherein the component is a valve and the condition is one of open or closed [0033-0035]. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) in view of Aoyama (US Patent Number 5,184,581) and further in view of Scourtes (US Patent Number 5,780,730).
Regarding claim 15, Rollinger, as modified by Candelise and Aoyama, does not disclose wherein the component is a piston slidably disposed in a cylinder and the condition is play between the piston and the cylinder. 
Scourtes discloses a cold engine testing method wherein Scourtes teaches that it can be determined whether or not the piston rings are missing or broken (Col. 2, lines 34-41). Scourtes teaches that this condition is one which cannot usually be detected when the engine is running under its own power unless the defect is of substantial proportions (Col. 1, lines 35-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure or vacuum data acquired by Rollinger to perform the indication disclosed by Scourtes since this data can predictably be used to identify a missing or broken piston ring, which would cause play between the piston and the cylinder, and this identification is not easily performed outside of an engine cold test (see Scourtes Col. 1). 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) in view of Aoyama (US Patent Number 5,184,581) and further in view of Rohde (EP 1 426 578 B1).

Rohde discloses a method of determining a condition of a turbocharger of an engine during a cold test. 
Rohde teaches that it has been known in the prior art that the exhaust gas turbocharger should not be tested while its turbine is operated with the hot combustion air [0002] and teaches that the method allows identification of a turbocharger that should be replaced [0025-0027]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the test disclosed by Rollinger to determine the condition of a turbocharger as taught by Rohde, because the cold test is known in the art as a prerequisite for testing the turbocharger and would predictably identify when the turbocharger should be replaced. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Candelise (US Patent Number 3,017,872) in view of Aoyama (US Patent Number 5,184,581) and further in view of Reinbold (US Patent Number 6,161,384).
Regarding claim 17, Rollinger, as modified by Candelise and Aoyama, discloses the method of claim 13 as discussed above but does not disclose wherein a pressurized air source is operatively connected the throttle body to provide pressurized air to the intake of the engine. 
Reinbold discloses a pressurized air source (18) operatively connected to an electronic throttle body (38) and supplying pressurized air from the pressurized air source to the electronic throttle body such that the pressurized air is provided to the intake of an engine (as shown in Figure 1). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine disclosed by Rollinger supply pressurized air from the pressurized air source to an electronic throttle body as disclosed by Reinbold because the electronic throttle body can be used to modulate the air pressure needed at the engine intake. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US Patent Application Publication 2015/0354442) in view of Vangraefschepe (US Patent Application Publication 2008/0035129).
Regarding claim 21, Morelli discloses a method of determining a condition of a component of an engine during a cold test, wherein the component is a turbocharger (13) connected to an exhaust (35, 36) of an engine (10), the method comprising: 
providing either pressurized air or vacuum to the engine [0019] [0022];
measuring pressures with a pressure sensor, the pressure sensor being upstream of the turbocharger [0042];
comparing the pressures with predetermined baseline pressures [0005] [0041-0043]; and
indicating a condition of the turbocharger based on the comparison of the pressures with the baseline pressures [0043-0044].
Morelli does not explicitly disclose rotating a crankshaft of the engine and does not disclose a source of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine and the pressures being a function of crankshaft rotational position. 
Vangraefschepe discloses rotating a crankshaft of an engine, measuring pressures with a pressure sensor as a function of crankshaft rotational position, the pressure sensor being upstream of a 
Vangraefschepe suggests that the pressure for a given crank angle range measured upstream of the turbocharger should be equivalent to a baseline case in the absence of abnormal combustion [0042]. Vangraefschepe also teaches that limiting the crank angle range for comparison before the spark plug detonates prevents the pressure data from being influenced by the increase in pressure that occurs with combustion [0042]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to limit the measured and baseline pressures disclosed by Morelli to a range of crankshaft positions because it has been shown that these pressures should be repeatable in the absence of an abnormal condition when limited to a crank angle range and because limiting the crank angle range can be used to remove influences that would distort or render the measured data inaccurate for comparison.
Morelli, as modified by Vangraefschepe, does not disclose a source of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine. 
Candelise discloses providing either pressurized air or vacuum to the engine via a source (22, 24) of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine (Col. 1, line 46-59) (Col. 2, lines 7-34). 
	Candelise teaches that by introducing the pressurized air during the latter portion of the expansion stroke, previously unburned hydrocarbons may be burned before they are discharged to the exhaust system (Col. 1, lines 59-63). Candelise teaches that combusting the previously unburned hydrocarbons substantially eliminates the carbon monoxide content of the gases so that greater engine power will be realized (Col. 2, lines 50-54). Candelise also teaches that the pressurized air tends to cool the exhaust valve, which promotes longer valve life (Col. 2, lines 54-56). 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747